Citation Nr: 1723476	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-15 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent prior to April 7, 2016, and 70 percent disabling thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate, Counsel



INTRODUCTION

The Veteran had active military service from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for PTSD, however granted service connection for other specified trauma and stress-related disorder and assigned an initial disability rating of 30 percent, effective September 10, 2013.

In an April 2016 rating decision, a Decision Review Officer (DRO) recharacterized the Veteran's service-connected other specified trauma and stress-related disorder to PTSD and assigned an increased disability rating of 70 percent, effective April 7, 2016, which was the date of VA examination.  As the increased rating awarded by the DRO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU was raised by the record as a component of the initial rating claim on appeal.  See April 2016 VA Examination.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

The issue entitlement to a TDIU on an extraschedular basis, prior to April 7, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 19, 2014, the Veteran's PTSD most closely approximates an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, due to such symptoms as: anxiety; and, chronic sleep impairment.

2.  From June 19, 2014 to April 7, 2016, the Veteran's PTSD most closely approximates an occupational and social impairment with reduced reliability and productivity, due to such symptoms as: impaired attention, concentration, and thinking; disturbances of motivations and mood; chronic sleep impairment; and, difficulty in establishing and maintaining effective work and social relationships.

3.  Since April 7, 2016, the Board finds that the Veteran's PTSD has not resulted in total occupational and social impairment.

4.  As of April 7, 2016, the evidence of record reflects that the Veteran was unemployable due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to June 19, 2014, the criteria for an initial disability rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 

2.  From June 19, 2014 to April 7, 2016, the criteria for a staged initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  Since April 7, 2016, the criteria for a staged initial disability rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  As of April 7, 2016, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2014.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case (SOC) in April 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA treatment records, and his contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Further, the Veteran was provided with a VA examination in March 2014 and April 2016.  A supplemental medical opinion was provided in September 2014.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.
II.  Increased Rating for PTSD

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's service-connected PTSD with depression is currently assigned a 30 percent disability rating from September 10, 2013, and a 70 percent disability rating since April 7, 2016, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, which means that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was provided with a VA examination in March 2014.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD under DSM-5 criteria and, instead, diagnosed the Veteran with other specified trauma and stress-related disorder.  The examiner noted that this particular diagnosis is considered subclinical PTSD and is related to the Veteran's participation during WWII in the South Pacific.  The examiner indicated that the Veteran currently experiences an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation).  The examiner further noted that the Veteran's symptoms were anxiety and chronic sleep impairment, and indicated that he did not have any other symptoms attributable to PTSD.

Regarding his social/marital/family history, the Veteran reported having been married twice, with his second marriage lasting for 44 years until his wife died of a heart attack in 2004.  He noted that his thoughts and dreams about his WWII experience re-surfaced after his wife passed away.  Although he currently lives by himself, the Veteran stated that he has many friends.  The Veteran further reported that he keeps busy with his workshop and goes to the gym three times per week.

Regarding employment, the Veteran reported that he had owned his own company called "Poly Dynamics," where he sold air structures from his office in San Francisco.  He further reported that he stopped working about 30 years ago.

The Board notes that the March 2014 VA medical opinion is highly probative, as it represents the conclusions of a licensed clinical psychologist, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.

During a June 2014 Citrus Heights Vet Center Intake Assessment, the Veteran indicated that he did not experience any excessive fatigue, headache, temporary hearing loss, ringing in the ears, vertigo, visual difficulties, irritability or aggression (with little or no provocation), anxiety, depression, apathy of lack of spontaneity, affective liability, speech difficulty, changes in personality, or slowed thinking.  He also stated that he did not have any suicidal thoughts or a history of prior attempts.

The clinical psychologist, Dr. R.S., Psy.D., noted that the Veteran's appearance was neat, his manner was friendly and cooperative, his intelligence was average, his mood was mildly dysphoric, his speech was appropriate, his memory function was normal, his affect was appropriate, his motor activity was relaxed and at ease, his judgment was good, and he was oriented to time, place, and person.  Dr. R.S. indicated that there was no evidence of thought disorder, to include no delusions, hallucinations, disorganized thinking, or grossly disorganized catatonic behavior.  The psychologist noted that the Veteran did experience sleep disturbance.

In the overall PTSD assessment summary, Dr. R.S. diagnosed the Veteran with PTSD and indicated that his PTSD symptoms cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Dr. R.S. noted that the Veteran's symptoms included: intrusive memories of events; periodic full-blown flashbacks; disturbing and frequent nightmares about traumas experienced during combat; avoidance of things that arouse recollections of combat trauma; difficulties in falling or staying asleep; feelings of detachment or estrangement from others; irritability or outbursts of anger; and, exhibiting hypervigilent behaviors (e.g. sleeping with a pistol beneath his pillow).

In September 2014, Dr. R.S. wrote a letter addressing the severity of the Veteran's PTSD.  After referring to the Veteran's June 2014 PTSD assessment, Dr. R.S. stated that the Veteran "suffers from chronic and pervasively disabling PTSD arising from combat trauma that he experienced serving in the USMC in the Pacific Theater during World War II."  Dr. R.S. indicated that the Veteran suffers from unresolved trauma-related grief and guilt issues that have led to increasingly oppressive major depressive symptoms in recent years.  Dr. R.S. stated that the Veteran struggles with chronic loneliness, sadness, and increasingly intense feelings of remorse and guilt for all the death and killing that he experienced in WWII.  Dr. R.S. noted that his assigned GAF score for the Veteran was 45, due to the combined negative impact of his PTSD and depressive symptoms in all areas of life.

The Board notes Dr. R.S.'s September 2014 clinical opinion is highly probative, as it represents the conclusions of a licensed clinical psychologist, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.

In light of new treatment records from the Citrus Heights Vet Center, in September 2014, the March 2014 VA examiner provided a supplemental medical opinion addressing whether the Veteran does in fact have a diagnosis of PTSD.  The examiner noted that the available records from the Vet Center show a diagnosis of PTSD based on DSM-IV-TR diagnostic criteria, where the symptoms of avoidance and numbing are integrated.  The examiner indicated that there was no question regarding the Veteran's involvement in combat, as indicated by his Purple Heart.  However, the examiner stated that, during the March 2014 examination, the Veteran did not meet the criteria of "negative alterations in cognitions and mood associated with the traumatic event" and/or "marked alterations in arousal and reactivity associated with the traumatic event."  The examiner noted that there was no objective evidence since the March 2014 examination that indicates a significant change in the Veteran's mental health condition or diagnosis, and, subsequently, confirmed that the diagnosis of other specified trauma and stress-related disorder is more likely the accurate diagnosis based on DSM-5 criteria.

The Board notes that the September 2014 VA supplemental opinion is probative, as it represents the conclusions of a licensed clinical psychologist, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.  However, although Dr. R.S.'s September 2014 clinical opinion was dated one day prior to the September 2014 VA supplemental opinion, the Board notes that VA did not receive a copy of Dr. R.S.'s letter until December 2014.  As a result, the Board acknowledges that there is no indication that the VA examiner had the opportunity to review Dr. R.S.'s clinical opinion prior to providing the September 2014 VA supplemental opinion.  Consequently, the Board finds that the September 2014 supplemental opinion is of diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran was provided with a VA examination in April 2016.  The examiner diagnosed the Veteran with PTSD with depression.  The examiner indicated that the Veteran currently experiences an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner further noted that the Veteran's symptoms included: depressed mood; anxiety; suspiciousness; panic attacks, which occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short and long-term memory (e.g. retention of only highly learned material, while forgetting to complete tasks); circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and persistent delusions or hallucinations.

Regarding his social/marital/family history, the Veteran reported having been married twice, with his first marriage lasting for 10 years.  He noted having 2 daughters (62-years old and 60-years old) from his first marriage; however, he stated that he does not have any contact his older daughter, but does have regular contact with his younger daughter.  The Veteran indicated that he currently lives by himself, but stated that he has many friends.  The Veteran noted that since he started chemotherapy three years ago, he has experienced a lot more nightmares.  He further reported sadness on occasions, anxiety, memory problems, sleep disturbance, and very limited socialization.

The Board notes that the August 2016 VA medical opinion is highly probative, as it represents the conclusions of a licensed clinical psychologist, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.
Prior to June 19, 2014, in order to warrant an increased initial disability rating higher than 30 percent under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD symptoms most closely approximates an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Here, the Board concludes that the evidence of record does not support an initial disability rating higher than 30 percent under Diagnostic Code 9411 for the rating period prior to June 19, 2014.  As discussed above, the March 2014 VA examiner found that the Veteran did not meet the criteria for PTSD.  Although the Veteran's actual diagnosis of other specified trauma and stress-related disorder is also rated under the General Rating Formula for Mental Disorders, in a September 2014 supplemental opinion, the examiner stated that the Veteran did not meet the criteria for "negative alterations in cognitions and mood associated with the traumatic event" and/or "marked alterations in arousal and reactivity associated with the traumatic event," which closely approximates some of the symptoms indicative of a higher rating.  Further, the examiner indicated that the symptoms of the Veteran's psychiatric disability were anxiety and chronic sleep impairment, and explicitly indicated that there were no other symptoms associated with his diagnosis.  In fact, the Veteran reported having many friends and discussed actively engaging in several activities (e.g. going to the gym), which do not show an impairment in establishing and maintaining effective relationships.  For these reasons, an initial disability rating higher than 30 percent is not warranted prior to June 19, 2014.

From June 19, 2014 to April 7, 2016, in order to warrant an increased initial disability rating higher than 30 percent under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD symptoms most closely approximates an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Here, the Board concludes that the evidence of record supports a 50 percent rating, but no higher, under Diagnostic Code 9411 for the rating period from June 19, 2014 to April 7, 2016.  As discussed above, following his June 2014 PTSD Intake Assessment, Dr. R.S. diagnosed the Veteran with PTSD and indicated that his PTSD symptoms cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Dr. R.S. further noted that the Veteran's symptoms included feelings of detachment or estrangement from others, irritability or outbursts of anger, and exhibiting hypervigilent behaviors.  Additionally, in a September 2014 letter, Dr. R.S. stated that the Veteran struggles with chronic loneliness, sadness, and increasingly intense feelings of remorse and guilt for all the death and killing that he experienced in WWII.  Dr. R.S. also indicated that he was assigning the Veteran a GAF score of 45, which mostly reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Richard v. Brown, supra (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

However, despite this symptomatology, there is no indication that the Veteran's PTSD had manifested into an occupational and social impairment with difficulties in most areas, which would warrant a disability rating higher than 50 percent.  During the June 2014 Vet Center Intake Assessment, Dr. R.S. noted that the Veteran's appearance was neat, his manner was friendly and cooperative, his intelligence was average, his mood was mildly dysphoric, his speech was appropriate, his memory function was normal, his affect was appropriate, his motor activity was relaxed and at ease, his judgment was good, and he was oriented to time, place, and person.  Dr. R.S. indicated that there was no evidence of thought disorder, to include any delusions, hallucinations, or disorganized thinking.  Therefore, a staged initial disability rating of 50 percent, but no higher, is warranted for the rating period from June 19, 2014 to April 7, 2016.

Since April 7, 2016, in order to warrant a staged initial disability rating higher than 70 percent under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD symptoms most closely approximates a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

Here, the Board concludes that the evidence of record does not support a staged initial disability rating higher than 70 percent since April 7, 2016.  The April 2016 VA examiner indicated that the Veteran's symptoms included: depressed mood; anxiety; suspiciousness; panic attacks, which occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short and long-term memory (e.g. retention of only highly learned material, while forgetting to complete tasks); circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and persistent delusions or hallucinations.  However, despite this symptomatology, there is no indication that the Veteran's PTSD had manifested into a total occupational and social impairment.  Further, aside from the recorded symptom of persistent delusions or hallucinations, none of the Veteran's other documented symptoms would support a disability rating of 100 percent under the General Rating Formula for Mental Disorders.  For these reasons, a staged initial disability rating higher than of 70 percent is not warranted since April 7, 2016.

Thus, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, most closely and consistently approximates the 30 percent rating criteria, prior to June 19, 2014; 50 percent rating criteria, from June 19, 2014 to April 7, 2016; and 70 percent rating criteria thereafter, in terms of severity, frequency and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, a staged initial disability rating of 50 percent, but no higher, is warranted under Diagnostic Code 9411 from June 19, 2014 to April 7, 2016.

V. Extraschedular Consideration for PTSD

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  After reviewing the evidence of record, the Board finds that the symptoms described by the Veteran, including difficulty in establishing and maintaining effective relationships, chronic sleep impairment, depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and memory impairment, fit squarely within the criteria found in Diagnostic Code 9411.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Accordingly, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  In this case, the Veteran is not service-connected for any other disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

VI.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

As of April 7, 2016, the Veteran meets the schedular criteria for entitlement to a TDIU.  During his April 2016 VA examination, the examiner noted that the Veteran joined the USMC prior to completing school.  The Veteran reported attending to approximately the 7th grade.  After being trained and serving in the infantry during WWII, the Veteran worked on a farm for a couple of years and then later obtained employment manufacturing and working on air machines; he reported working in this field for over 30 years.  The examiner stated that the Veteran is unable to work.

The Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him since April 7, 2016.  The Veteran's 7th grade education level, occupational experience, and severity of symptomatology shown during his April 2016 VA examination all contribute to the Board's finding of unemployability due to PTSD.

Accordingly, as the Veteran has credibly reported, and the medical evidence has duly noted, the occupational impairment resulting from the Veteran's service-connected PTSD, the Board finds that the award of a TDIU, effective April 7, 2016, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an initial disability rating higher than 30 percent prior to June 19, 2014 for PTSD is denied.

2.  Entitlement to a staged initial disability rating of 50 percent, but no higher, from June 19, 2014 to April 7, 2016 for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.

3.  Entitlement to a staged initial disability rating higher than 70 percent since April 7, 2016 for PTSD is denied.

4.  Entitlement to a TDIU, as of April 7, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Pursuant to the above grant of an increased disability rating, the Veteran is currently service-connected for PTSD with an assigned disability rating of 30 percent, prior to June 19, 2014; 50 percent, from June 19, 2014 to April 7, 2016; and, 70 percent thereafter.  In light of the evidence of record, the Board has awarded the Veteran a TDIU and has assigned an effective date of April 7, 2016.  However, as noted above, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  As a result of the Veteran not meeting the schedular criteria prior to April 7, 2016, the Board finds that a remand is warranted to refer his TDIU claim for extraschedular consideration in the first instance.

While on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records from September 2014 to the present.  Ask the Veteran to provide, or authorize VA to obtain, any private medical records regarding treatment for his PTSD.  All efforts to obtain these records should be documented in the claims file.

2.  After completing the development requested in item 1, refer the Veteran's claim of entitlement to a TDIU on an extraschedular basis, prior to April 7, 2016, to the Director, Compensation and Pension Service.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


